                IN THE UNITED STATES DISTRICT COURT
            FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                        CHARLOTTE DIVISION
                           3:18-cv-00198-MR

JAMES A. WILSON,                               )
                                               )
                         Plaintiff,            )
                                               )             ORDER
v.                                             )
                                               )
BRETT SIMMONS                                  )
Sergeant at Lanesboro Correctional             )
FNU HONBARRIER                                 )
Correctional Officer at Lanesboro Correctional )
FNU HINSON                                     )
Correctional Officer at Lanesboro Correctional )
FNU DMANTO                                     )
Correctional Officer at Lanesboro Correctional )
                                               )
                         Defendants.           )
__________________________________             )

      This matter is before the undersigned following the Order of the District

Court granting Defendants’ Request for a Judicial Settlement Conference.

Doc. 55.

      A judicial settlement conference has been set for Thursday, February 18,

2021 beginning at 1:00 p.m.

      The conference will be conducted by telephone. Call-in information will

be provided to the parties by separate communication.

      Plaintiff shall participate in the conference from Maury Correctional

Institution, Plaintiff’s present place of incarceration. Maury Correctional




           Case 3:18-cv-00198-MR Document 57 Filed 02/08/21 Page 1 of 2
Institution shall ensure that the necessary accommodations are made to allow

Plaintiff to participate in the settlement conference.

      Defendants and their counsel may participate in the conference from any

location they deem appropriate, provided that Defendants and their counsel

participate using a single conference line. Further, in accordance with this

district’s Local Civil Rule 16.3(d)(2), a person with full authority (not including

counsel of record) to settle all pending claims must also participate in the

conference on behalf of all Defendants, to the extent Defendants themselves do

not have such authority. Any such person shall also participate using the same

conference line as Defendants and their counsel.

      Any request seeking permission to modify the terms of this Order shall

be filed no later than February 12, 2021 or be subject to summary denial.

      The Clerk is respectfully instructed to certify a copy of this Order to

Carolee Coley at Maury Correctional Institution.

      It is so ordered.


                                    Signed: February 8, 2021




                                          2

        Case 3:18-cv-00198-MR Document 57 Filed 02/08/21 Page 2 of 2
